Citation Nr: 1806082	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO. 16-15 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in April 2017. The transcript of that hearing is associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his tinnitus is causally related to military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (20176).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran contends that he first noticed his tinnitus while working as a naval flight officer during active service.

The Veteran's military records show that he was a naval flight officer during service on flight status. The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of tinnitus. The Veteran also did not complain of hearing loss issues on his report of medical history form during his annual examinations.

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service. The Veteran attributed his tinnitus to being in close proximity to an auxiliary power unit (APU) used while loading ordinance and conducting training. The Veteran also stated that during flight operations, the aircraft was often slowed and flown at low altitudes with open doors to monitor sonar buoys deployed from the aircraft. These conditions created a loud environment. The Veteran advised he experienced the noise while still in service but figured it was part of the job and never sought treatment. The Veteran's assertion that his tinnitus began during service is consistent with the circumstances of his service. The Veteran has also provided competent, credible testimony of continuity of tinnitus at his April 2017 Board hearing.

The Board is aware that a July 2014 VA examination included a negative opinion as to whether tinnitus was related to service, but the examiner based the negative opinion on objective puretone audiometric test results. Since tinnitus is a subjective condition, the Board places little probative value on that opinion.  
The Veteran's testimony is competent, credible, and probative, and notwithstanding the existence of evidence that does not support entitlement to the benefit sought, the Board finds that the record reasonably supports the claim. The evidence of record demonstrates that the Veteran currently has tinnitus; that his duties during service involved exposure to hazardous noise; and that he has experienced tinnitus since service. Consequently, service connection for tinnitus is granted. 38 U.S.C. § 5107(b).


ORDER

Service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


